                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION


CHRISTOPHER LAMAR                 )
WILLIAMS,                         )
                                  )
     Plaintiff,                   )
                                  )
v.                                )           CV420-014
                                  )           CV419-353
OFFICER PHENILLI, et al.,         )
                                  )
     Defendants.                  )

                        SHOW CAUSE ORDER

     Christopher Williams has multiple open cases alleging violations of

his constitutional rights.   See, e.g., Case No. CV420-014, CV419-353.

Williams was granted leave to proceed in forma pauperis (IFP) based upon

his representation that, he had filed no other lawsuits in federal court

dealing with either the facts alleged in the above cases or other facts.

Williams, however, lied to this Court.

     As part of his complaint—due to his status as a prisoner—plaintiff

answered two questions: 1) “Have you begun other lawsuits in state or

federal courts dealing with the same facts involved in this action?” and 2)


                                      1
“While incarcerated or detained in any facility, have you brought any

lawsuits in federal court which deal with facts other than those involved

in this action.” In both of the above captioned cases, plaintiff answered

“No.” However, not only is the Court aware of both of the above listed

cases, Williams has also filed previously dismissed cases.             Case No.

CV419-126; CV419-277.        Fed. R. Civ. P. Rule 11(b) “forbids lying in

pleadings, motions, and other papers filed with the court.”            Zocaras v.

Castro, 465 F.3d 479, 484 (11th Cir. 2006).         “Rule 11(c) provides for

sanctions concerning misrepresentations made in papers filed with the

court under Rule 11(b).” Id. at 490; see also 5A Charles Alan Wright &

Arthur R. Miller, FED. PRAC. & PROC. § 1335 (3d ed. 2004) (noting that

courts have deemed sanctions appropriate to punish various forms of party

misconduct).     And Rule 41(b) “expressly authorizes the involuntary

dismissal of a claim for plaintiff’s failure to abide” by the Rules.    Zocaras,

465 F.3d at 490; State Exch. Bank v. Hartline, 693 F.2d 1350, 1352 (11th

Cir.1982).

      Further, “the power of a court to dismiss a claim is inherent in a trial

court’s authority to enforce its orders and ensure prompt disposition of

legal actions.” Zocaras, 465 F.3d at 490; Link v. Wabash R.R. Co., 370
                                       2
U.S. 626, 630-31 (1962); Hartline, 693 F.2d at 1352.          The Eleventh

Circuit approves of dismissals under the inherent power where a litigant,

in bad faith, fails to disclose his prior cases on a form complaint.   Young

v. Sec’y Fla. for the Dep’t of Corrs., 380 F. App’x 939, 940-41 (11th Cir.

June 1, 2010) (affirming dismissal under inherent power for plaintiff’s

failure to disclose his prior cases on the court’s complaint form); see

Rivera, 144 F.3d 719, 731 (11th Cir.1998) (district court did not abuse its

discretion by dismissing an action without prejudice where plaintiff “had

lied under penalty of perjury about the existence of a prior lawsuit”).

     While a prisoner’s pro se pleading is entitled to liberal construction,

that doctrine presupposes that the prisoner was honest and forthright

with the Court.    Providing false responses to the Court’s inquiries is

sanctionable conduct and undermines the administration of justice.        See

Morefield v. DuPree, 2008 WL 5100926, at * 3 (S.D. Ga. Dec. 3, 2008)

(dismissing action without prejudice where plaintiff abused the judicial

process by providing dishonest information about his prior filing history);

Gillilan v. Walker, 2007 WL 842020, at *1 (S.D. Ga. Mar. 15, 2007) (same).

It is clear that Williams attempted to mislead the Court as to his filing

history. The Court could recommend dismissal of his complaints on this
                                     3
basis alone, however, the Court will grant defendant one opportunity to

correct these errors.          Therefore, plaintiff is DIRECTED, within

fourteen days from the date of this order, to file amended complaints

in both the above captioned cases accurately detailing all of the cases he

has filed in federal court under penalty of perjury. If plaintiff chooses to

use his own form complaints, he should insert the phrase “I declare under

penalty of perjury under the laws of the United States of America that the

foregoing is true and correct” before his signature. 28 U.S.C. § 1746(1).

Plaintiff should be aware that this includes all federal cases—not just

those filed in this district. He must also separately file an affidavit in

each case explaining why he answered “no” to the question of whether he

had previously filed cases in federal court.1 Failure to respond will result

in a recommendation of dismissal.

      SO ORDERED this 20th day of February,
                                         y, 2020.

                                            ________________________________
                                              __________________________
                                             CHRRISTO
                                                    OP HER L. RAY
                                              HRISTOPHER
                                                      PH
                                            UNITED STATES MAGISTRATE JUDGE
                                             SOUTHERN DISTRICT OF GEORGIA

1
 Plaintiff is reminded that liars may be prosecuted. See United States v. Dickerson,
CR608-036, doc. 1 (S.D. Ga. Dec. 11, 2008) (§ 2255 movant indicted for perjury for
knowingly lying in his motion seeking collateral relief from his conviction); id., doc. 47
(guilty verdict), cited in Colony Ins. Co. v. 9400 Abercorn, LLC, 866 F. Supp. 2d 1376,
1378 n.2 (S.D. Ga. 2012 (collecting sanction cases).
                                              4
